Citation Nr: 9935074	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  96-35 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

 The veteran served on active duty from October 1965 to 
August 1967.

This appeal arises from a February 1996 rating decision by 
the Lincoln, Nebraska, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD) and fracture, right fourth finger.  A 
timely appeal was received only as to the denial of the claim 
for PTSD.

REMAND

The veteran and his representative argue that the veteran has 
PTSD as a result of witnessing a murder in North Carolina, 
and witnessing mortar and rocket attacks while stationed at 
or near Chu Lai in the Republic of Vietnam. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Applicable 
regulations provide that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (1999).

The veteran's discharge report, DD 214 shows that his primary 
specialty was engineering equipment operator, and that he 
medals include the Viet Nam Service Medal with one star, and 
the Viet Nam Campaign Medal with device.  The veteran's 
personnel records (NAV(MC) 118(3), (9), (17)) show that he 
served with MABS (Marine Air Base Squadron) 26, MAG (Marine 
Aircraft Group) 26, 2d Marine Air Wing between June and 
August of 1966, at the Marine Corps Air Facility at New 
River, Jacksonville, North Carolina.  He served in the 
Republic of Vietnam from December 13, 1966 to August 20, 
1967.  Service records show that while he was in Vietnam he 
was assigned to MABS 36, MAG 36, 1st Marine Air Wing.   
Service records indicate that he was an engineering equipment 
operator his entire time in Vietnam, except that he was a 
messman from January 11 to January 31 of 1967.  

The veteran received no decorations evincing combat service, 
see 38 C.F.R. § 3.304(f), and there is nothing currently in 
the claims file which establishes participation in combat.  
Absent confirmatory evidence of participation in combat, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); Cohen v. 
Brown, 10 Vet. App. 138 - 150 (1997).

The veteran argues that he has PTSD as a result of two 
stressors or types of stressors: 1) he witnessed a fight in 
which an unidentified man was killed by a Marine (identified 
herein as "J.K.") while he was serving with MABS 26, MAG 
26, in North Carolina in the summer of 1966; and 2) exposure 
to mortar and rocket attacks on unspecified dates while 
serving with MABS 36 in Chu Lai, Vietnam.

The claims file includes several letters from the U.S. Marine 
Corps Historical Center (USMCHC).  Of particular note, by 
cover letter, dated in January 1999, the USMCHC forwarded the 
command chronology for MABS 26 for the period from June to 
December of 1966, and the command chronology for MABS 36 for 
the period from February to July of 1967.  A second letter, 
also dated in January 1999, shows that the USMCHC stated that 
a Marine (identified herein as "R.A.B.") died on August [redacted] 
1966, "not the result of training, reason undetermined."  
The USMCHC also determined that J.K. was awarded nonjudicial 
punishment on July 27, 1966, and that he was awarded an 
unofficial reprimand.  He was confined from August 11 to 
September 7, 1966, with no reason given for the confinement.  
An entry, dated September 7, 1966, shows that J.K. received 
disciplinary restraint under Article 15 while AAHA.  The 
USMCHC also stated that it could not verify the veteran's 
allegations of mortar and rocket attacks without more 
specific information.

With regard to the claimed stressor involving shelling at Chu 
Lai, the veteran has stated that he did not see anybody 
killed, or otherwise provided specifics which would allow for 
verification.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (stating that it is not an impossible or onerous task 
for appellants who claim entitlement to service connection 
for PTSD to supply the names, dates and places of events 
claimed to support a PTSD stressor).  The USMCHC has 
indicated that it could not verify this stressor without 
additional details.  However, the veteran has not been able 
to provide such details.  Accordingly, additional development 
of this stressor is not required.

As for the death of a Marine in North Carolina, by cover 
letter dated in January 1998, the USMCHC provided documents 
which show that a Marine, R.A.B., died on August [redacted] 1966. 
Unfortunately, it does not appear that an effort has been 
made to attempt to obtain records from the Judge Advocate 
General.  Under the circumstances, the Board has determined 
that a remand is required so that the Judge Advocate General 
may be contacted to attempt to verify the claimed stressor 
involving the death of R.A.B.

Based on the foregoing, additional development is required.  
Therefore, this case is REMANDED for the following action:

1.  The RO should contact the Office of 
the Judge Advocate General, 
Investigations (Code 33), 200 Stovall 
Street, Alexandria, Virginia, 22337-2400, 
and request any reports involving the 
death of R.A.B., on or about August [redacted] 
1966.  The RO should provide the Judge 
Advocate General with all identifying 
information for R.A.B., as contained in 
the MABS 26 unit diary.

2.  If, and only if, the RO determines 
that the record establishes the existence 
of a claimed stressor or stressors during 
service, then the RO should prepare a 
report detailing the nature of any 
claimed stressor(s) which it has 
determined is verified by the record, and 
schedule the veteran for an examination 
by a VA psychiatrist to determine whether 
the veteran has PTSD, and, if so, whether 
the veteran's PTSD is related to the 
claimed, verified stressor(s).  The RO 
must provide the examiners with its 
summary of the claimed, verified 
stressor(s), and the examiners must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an inservice stressor 
has resulted in the current psychiatric 
symptoms.  Such report must include a 
complete rationale for all opinions 
expressed.  The veteran's claims folder 
and a copy of this REMAND are to be 
provided to the examiner for use in the 
study of this case.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the 
expanded record and adjudicate the issue 
of service connection for PTSD on a de 
novo basis, to include a formal 
determination as to whether the veteran 
was engaged in combat.  If the RO's 
decision is adverse to the veteran, then 
he and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he 
desires to have considered in connection with his current 
appeal.  No action is required of the appellant until he is 
notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

